Citation Nr: 1401964	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to higher initial evaluation than 10 percent for posttraumatic stress disorder (PTSD) from October 26, 1995, to November 1, 1997.  

2. Entitlement to a higher evaluation than 30 percent for PTSD from November 1, 1997, to November 13, 2001.    

3. Entitlement to an effective date prior to November 14, 2001 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Veteran and former spouse
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to                     38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran had active service from July 1986 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and Atlanta, Georgia.

In an April 2000 rating decision, the Jackson RO granted service connection for PTSD and assigned a 10 percent rating, effective October 26, 1995, the date of claim.  The Veteran appealed the rating and requested a Board hearing.

The requested hearing was held in January 2001 before Veterans Law Judge (VLJ) Dannaher, at which time she discussed the severity of her PTSD symptoms.                     In September 2001, the Veteran's claim was remanded for additional development.  In November 2002, the Jackson RO granted a rating of 30 percent for PTSD, effective April 24, 2001.  She indicated that she wanted to continue her appeal and in August 2003, the instant claim was again remanded for issuance of notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA).

Moreover, as previously noted when the Board last considered this appeal,                  the Veteran then relocated to Georgia and, in December 2004, the Atlanta RO increased her rating to 70 percent, effective November 14, 2001, and to 100 percent, effective September 10, 2004.  The appeal was not returned to the Board.                      
No further communication was received from the Veteran regarding her PTSD rating until February 2007 at which time she requested an earlier effective date for the 100 percent rating for PTSD.  Since the December 2004 RO decision did not grant a total rating for the entire pendency of the claim, the original appeal has remained pending since that time.  Therefore, the current claim is a continuation of the original appeal.

Then in December 2007, the Atlanta RO denied entitlement to an earlier effective date for the total rating for PTSD.  In July 2008, the RO granted TDIU with an effective date of November 14, 2001.  The Veteran appealed, and in September 2011, she was afforded a hearing before Acting VLJ Murray.  A transcript has been associated with the claims file.

Notably, the Veteran presented testimony regarding her increased rating claim before two VLJs, both undersigned below.  By law, an appeal can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  In this instance, the Veteran was afforded an opportunity to present personal testimony before the third VLJ undersigned below.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran indicated in May 2012 that she waived her right to appear at an additional hearing before a third VLJ.

Thereafter, the Board issued an October 2012 decision partially granting the benefits sought as to a higher evaluation for PTSD, increasing to 30 percent this disability evaluation from November 1, 1997, to November 13, 2001, though retaining the existing assigned ratings for all remaining time periods.  The Board also denied the claim for an earlier effective date for a TDIU.  

The Veteran appealed therefrom to the U.S. Court of Appeals for Veteran's Claims (Court).  The parties to that action issued a July 2013 Joint Motion for Partial Remand (Joint Motion).  The Joint Motion vacated and remanded the Board's denial of entitlement to an initial rating higher than 10 percent for PTSD prior to November 1, 1997, and higher than 30 percent from November 1, 1997, to November 13, 2001, as well as denial of an effective date prior to November 14, 2001 for a TDIU.  That portion of the Board's October 2012 decision denying a rating higher than 70 percent for PTSD from November 13, 2001 to September 10, 2004 was not affected.  The Court issued an Order granting the Joint Motion later that month, and the case was remanded back to the Board.   


FINDINGS OF FACT

1. From the October 26, 1995, effective date of service connection for PTSD up until November 13, 2001, the Veteran had considerable social and industrial impairment. 

2. Since October 26, 1995, the Veteran may be considered incapable of securing and maintaining substantially gainful employment as a consequence of service-connected disability, particularly when taking into account the impact of marginal employment throughout.  


CONCLUSIONS OF LAW

1. The criteria are met to establish a 50 percent evaluation for PTSD from             October 26, 1995, through November 13, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400, 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code (DC) 9411 (2013); 4.132, DC 9411 (prior to November 7, 1996). 

2. The criteria are met for an effective date of October 26, 1995, for the award of the TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the development of a claim for compensation or other benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VCAA notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence  in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2013).

As indicated below, the Board is granting the benefit on appeal of entitlement to   an earlier effective date for a TDIU (retroactive to the effective date sought).       Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

In regard to the claims on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."    See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In that the underlying claim for service connection for PTSD has been substantiated no further notice addressing the downstream disability rating requirement is necessary.  

The RO/AMC has complied with the duty to assist the Veteran through obtaining VA outpatient treatment records, and arranging for VA Compensation and Pension examinations.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of these claims, she also provided several personal statements.  

Two Board hearings have been conducted relevant to the claim, and the Veteran has declined the opportunity for an additional hearing before the third VLJ deciding this case.  Relevant to the two hearings that were conducted, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that pursuant to 38 C.F.R. § 3.103(c)(2), the VLJ chairing a hearing must fulfill the duties of fully explaining the issues, and suggesting the submission of evidence that may have been overlooked and may be potentially advantageous to the claimant's position.  

Consistent with Bryant, in this case, the presiding VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Meanwhile, there is no indication of any further available evidence or information which has not already been obtained in this matter.  

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply  with the provisions of the VCAA or the implementing regulations.  Accordingly,             the Board will adjudicate the claims on the merits.






II. Increased Rating for PTSD

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R.            § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings.  Id., at 125-26.

The applicable rating criteria with regard to rating mental disorders including PTSD, evaluated at DC 9411, underwent revision effective November 7, 1996, during pendency of the relevant rating time period covered by this appeal. See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).

Generally, when a law or regulation changes during the pendency of a claim, provided it does not directly address the types of claims to which it applies, then VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.              Provided there are no resulting retroactive effects, VA ordinarily must apply the new provision as of the effective date of the revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g).  The former criteria, meanwhile, may be applied both prior to and since the change in the substance of the law or regulation.

Under the previous rating criteria, a 30 percent evaluation was warranted if there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people and where symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 (1993) was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirements that the Board articulate "reasons and bases" for its decision.  

In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

A 50 percent evaluation was warranted if the ability to establish or maintain effective or favorable relationships with people was considerably impaired and where the reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).

A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired, and where psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent evaluation is to be granted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities resulting in profound retreat from mature behavior; or when the veteran is demonstrably unable to obtain or retain employment.  Id.  Hence, the older rating criteria set forth three independent bases for granting a l00 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Further, when the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes the veteran from securing or following a substantially gainful employment, the disability shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Turning to the revised rating criteria, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2013).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Factual Background and Analysis

The evidence includes several lay statements provided by friends and family, received by VA in 1997, which indicate that the Veteran was unable to maintain employment for more than a few months after separation from service due to her attitude, behavioral issues, and problems with authority, all of which have been attributed to her in-service assault.  Her friends and family described her behavior as follows: quick tempered, extremely moody, aggressive, unstable, issues with authority, depressed and anxious, temperamental, impulsive, disrespectful, abusive, defensive, distrustful, pessimistic, rude, foul-mouthed, and unable to accept normal activities of daily living.  She was further described as having been essentially a "different person" after her military service, prior to which she had manifested a positive attitude, good communication abilities, and a generally calm disposition.

In particular, the Veteran's employment representative said he had known her for six years and that, in a period of five years, she had held at least ten different jobs.  Two employers sent her for psychological counseling.  Other statements indicate that she had held anywhere from three to more than 14 jobs between separation from service and 1997.

Regarding treatment of family members, her brothers, mother, grandmother, and friend, P.P., described her negative attitude and hostility toward family.  One brother and her mother pointed out that she was defensive and distrustful, and sometimes abusive of male family members.  D.G., a police officer and friend, observed her arguing with family members.  P.P. specifically said that she was not able to get along with family.  Some statements discuss her frequent nightmares of people trying to kill her.  Her mother said she acted possessed and would scream and cry during her nightmares.

D.G. and P.P. both noted her failed relationships with men.  D.G. believed that his relationship with her ended because of her past.  P.P. said the Veteran had been in two abusive marriages since service.  She described an instance where the Veteran wanted to fight a co-worker and noted that her anger was quick to flare for little or no reason.  P.P. believed that the Veteran was bitter, unable to get along with others, a pessimist, and unable to accept normal activities of daily living.

February 1997 VA treatment records show that the Veteran received her cosmetology license in October 1996.  She said she was about to change employment to make more money and noted that her longest term of employment since service had been six months.  During the appointment, her affect was sad and she was tearful.  Her mood was depressed and anxious.  She cited nightmares, inability to keep a job, and constant thoughts of a foreshortened future.  Her boyfriend left her because of her psychological instability.  

Other symptoms included appetite disturbance, crying, sadness, decreased interest in sex, concentration and attention problems, low motivation, sleep disturbance, nightmares, anger and irritability, low energy, numerous somatic complaints, and decreased interest in activities.  She reported suicidal ideation and anxiety attacks.  Test scores suggested severe depression with a greater endorsement of affective and cognitive symptoms relative to somatic complaints.  The diagnosis was moderate PTSD and major depression.  A GAF score of 65 was assigned.

VA treatment records indicate that the Veteran was employed in May 1997.  In September 1997, she was hospitalized following a suicide attempt.  During her stay she reported nightmares, sleep disturbance, a desire to hurt herself, anhedonia, and her belief that everyone wanted to hurt her.  She told providers about being beaten, drugged and raped during service and that she was discharged from service due to her attitude.  By the eighth hospital day, she was calm and reasonable and requested help in dealing with her relationships.  She reported that she did not want to hurt herself.  She exhibited borderline personality disorder characteristics.  At hospital discharge, she reported feeling hopeful and did not feel she would try to harm herself again.

The Veteran reported that around February 1997, she found a temporary job.  She also noted that a letter from a VA employee triggered more PTSD symptoms after which she joined a therapy group.  Unfortunately, the group setting caused increased symptoms.  Inpatient treatment symptoms included anxiety, nightmares, unable to be alone, chaotic interpersonal relationships, confusion, fluctuating mood and energy levels, and mental and physical exhaustion.  The physician noted depressed mood and borderline personality disorder characteristics and that she did not follow hospital rules.  The diagnosis included dysthymia, a history of symptoms of PTSD, and probable borderline personality disorder.

In January 1998, the Veteran wanted to resume therapy.  It appears that she was working and in school at that time.  Another January record shows reports of depression, sleep issues, lack of appetite, and substance abuse.  She left an abusive relationship about one month prior.  The provider observed a cut on her hand but she denied that the injury was deliberate.  In August 1998, she reported having remarried and pregnancy.  She noted continued difficulty with relationships and her pregnancy as well as her bouts of rage, guilt, and remorse.  The diagnosis was adjustment disorder with mixed features.  

September 1998 treatment records show she was taking classes.  She avoided intimacy with her husband and was isolating emotionally.  She felt smothered after six months of marriage.  She verbalized anxiety related to intimacy.  In December 1998, she reported severe marital discord.  She was attending paralegal school.  The provider observed that she was well groomed, oriented and appropriate.  She appeared to be using appropriate judgment and insight.  

In January 1999, her provider said she was at high risk for postpartum depression.  She verbalized despair, exhibited fair judgment, and indicated anxiousness regarding change.  The diagnosis was PTSD and adjustment disorder with a GAF score of 55.  In March 1999, she reported anxiety in relation to her career goals.  

In January 1999 testimony before the Board, she reported an inability to maintain personal relationships, sleep disturbance, nightmares of the incidents in service, and mood swings.  She testified that she had held about five jobs in the previous three to four years.  She left most jobs because she had male supervisors and felt that they looked at her as more than employee.  The attention or perceived attention caused her to be less efficient, leading her to quit or be fired.  She described problems with her current and third husband and reasons for divorcing.

April 1999 treatment records show she experienced increased nightmares relating to her in-service rape and fear of her ex-husband.  She was to finish paralegal school in May and wanted to continue with school in the fall.  The provider observed that she was alert, well-oriented, well groomed, and exhibited appropriate affect to speech content.  September 1999 therapy notes indicate that she was attending college and working part-time with two kids.  The provider observed that she was managing quite well and could tolerate stressors until she burns out and becomes depressed and disappointed with her choices.  The Veteran reported having difficulty with school, work, and childcare responsibilities.  She continued to have high levels of anxiety and noted that she was in the process of a divorce.

A January 2000 treatment record indicates the Veteran had been in crisis mode for several weeks.  She used marijuana for a few days to relieve stress.  She exhibited increased agitation precipitated by the fact that her car had been broken into and suspected her ex-husband was to blame.  She stated that she had a weapon and threatened to confront him without harming him.  The provider noted that she was crying profusely but was able to reason, was logical, and could control her actions.

A VA examination was conducted in February 2000.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination report is adequate for rating purposes.  During the examination, the Veteran stated that since service, she has continued to feel intensely angry over the in-service assaults and perceived lack of support by other service members.  She reported having periods of intense sadness, recurrent spells of low energy, trouble concentrating, and recurrent intrusive thoughts relating to the in-service assaults.  
Sleep was erratic and she dreamed of people trying to kill her.  She noted low self-esteem and recurrent impulsive behavior, especially when shopping.  She had a recurring pattern of unstable interpersonal relationships and chronically felt empty.  She also had periods of intense anger and recurring episodes of depression.  She had frequent thoughts of death and tried to kill herself in 1997.  She had lived in 15 different locales, felt as if she owed people, and felt she had to run from problems.  At the time of the examination, she was living with her boyfriend and employed as a paralegal at his office.  Noted was that she graduated in May 1999 as a paralegal and had high grades.  Prior to schooling, she worked as a cosmetologist.  

The examiner observed dysphoric mood and said her affect varied with her mood.  She had no suicidal or homicidal ideations and good memory.  Her thoughts were well organized and goal oriented.  Insight and judgment were fair.  The diagnosis was major depression, PTSD, cannabis dependence, and personality disorder NOS, with borderline histrionic traits.  The GAF score was 72 for PTSD while her overall GAF score was 55.  

Symptoms of personality disorder included impulsivity, trouble with self-esteem, patterns of interpersonal relationship instability, mood reactivity, chronic feelings of emptiness, rapidly shifting emotions, and being influenced readily by others or circumstances.  The PTSD symptoms included intrusive recollection of events, distressing dreams, feelings of detachment or estrangement, restricted range of affect, and a sense of foreshortened future.  She described difficulty concentrating, irritability with outbursts of anger, and difficulty sleeping.

Police reports show that the Veteran attacked her former husband's ex-wife in January 2001.  During that same month, she was provided a hearing before the Board.  The Veteran said she was taking three medications for PTSD, one of which was for her sleep disorder.  The medication helped her sleep and return to sleep after being awakened by nightmares, which occurred three to four times per week.  She also suffered occasional crying spells.  She started working for her husband as a paralegal in December 1998 but did not interact with many people.  With other jobs she would either quit or miss enough days so that when superiors addressed the absenteeism, she would become offended and quit.  

She normally missed work at least once every two weeks, calling it a mental hygiene day.  Working with her husband,              she had more leeway.  He did not make her work every day and sent her home on her bad days, which often included emotional outbursts, crying, and frustration.               She had days when she was not able to get along with him.  She had only one friend and felt like people were after her or wanted something, thus she kept to herself.  She noted memory problems, homicidal or harmful thoughts about others, and past suicidal thoughts.

During the hearing, the Veteran's fourth husband testified that she continued to have flashbacks, especially when interacting with his clients whom have also had a traumatic past.  He reported her anger and nightmares and said that during her nightmares, she kicked and flailed, thinking that someone was trying to kill her.  When her nights or symptoms were really bad, he would tell her to stay home so that she would be out of his way and he would not have to get upset with her.            As for work, he allowed her go to the office, type up his work and then go home.

In April 2001, the Veteran was pleasant and cooperative.  Her affect was appropriate to verbal message and her speech was logical and goal directed.  The provider found that her judgment seemed adequate but was sometimes clouded by PTSD symptoms and impulsivity.  She denied depression and homicidal and suicidal ideation.  The provider found that her mood instability made it  difficult for the Veteran to manage a child and her psychological stability due to unpredictability.  The diagnosis was PTSD and grief reaction to the loss of a child.

In October 2001, the Veteran said she relinquished parental rights to her daughter so that her ex-husband would leave her alone.  She was paranoid and fearful of him following her.  She believed he was having her car vandalized and was harassing her over the phone.  She could not manager her fear.  As a result of giving up her daughter, she cried often and found it hard to get out of bed many days.  The provider found that she was alert, oriented, and had clear logical and goal directed speech.  The impression was PTSD with exacerbation of symptoms related to feeling victimized by her current situation.

A. From October 26, 1995, to October 31, 1997

For the initial relevant rating time period under review, from October 26, 1995, to October 31, 1991, the Board finds that there is a sufficient factual basis in the record upon which to increase from 10 to 50 percent the assigned disability evaluation for PTSD.  The Board reaches this conclusion upon comprehensive review of the evidence, as well as keeping in mind the points raised within the Court's Joint Motion regarding consideration of specific instances of noted impairment in social and occupational functioning.  

To this effect, for most of the relevant time period (up until November 7, 1996), only the original rating criteria were in effect, which provided for assignment of a 30 percent evaluation for "considerable" impairment in the ability to establish or maintain effective and wholesome relationships with people and where the reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.            

The Board is of the opinion that considerable impairment in social and industrial capacity is sufficiently proven -- or at the very least, cannot reasonably be ruled out when taking into account VA's rule of resolving reasonable doubt in the claimant's favor on material issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As to VA or private clinical findings, the record is largely devoid of these up until February 1997; however, there is ample evidence in the form of competent lay testimony from friends and family members regarding the Veteran's identified limitations on areas of personal relationships and interpersonal functioning, in terms of communication, typical mood demonstrated, quality of relationships, and quick temper.  

To sum up these statements, there is impairment best qualified as "considerable," and beyond the "definite" or milder level symptomatology.           The Veteran could not possibly avoid considerable impairment in interpersonal relationships given these symptoms.  This is in addition to the symptoms that ultimately were identified clinically by VA treatment providers in February 1997 of thoughts of foreshortened future, sleep disturbance, high irritability, and test scores suggesting severe depression.  

Though the Veteran no doubt retained a significant degree of personal functionality during this timeframe, her otherwise considerable impairment cannot be overlooked.  Likewise, there is the September 1997 documented hospitalization following a suicidal gesture, which underscores the severity of symptoms shown.  

Moreover, the Veteran though usually employed, had numerous different jobs during this time period, rarely remaining employed for more than a few months at a time, indicative of substantial occupational impairment.  Therefore, the preponderance of the evidence, along with resolution of reasonable doubt, supports a higher evaluation of 50 percent for PTSD from October 26, 1995, to November 1, 1997.  

The Board further briefly notes that no higher evaluation is warranted under the rating schedule.  Applying the former rating criteria, the evidence does not support a finding that the provisions for a 70 percent evaluation were met, given that the Veteran did not demonstrate "severe" social and industrial impairment, given her retained capacity for forming interpersonal relationships, and finding new areas of employment when required even given some difficulties in this area.  

Nor for the timeframe after November 7, 1996, are the revised criteria met, given the general absence of indication of:  obsessional rituals which interfered with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Indeed, the Veteran had some difficulty in adapting to work situations, but again, not of the degree of severity contemplated by a 70 percent evaluation, as suggested by the near-total impairment identified by the other representative symptoms above.  Also, while there was an instance of a suicidal gesture in 1997, this was apparently an isolated incident, for which the Veteran soon received treatment and recovered from, and for which there is no established pattern otherwise of occurrence, chronicity and treatment.  

Accordingly, based on the evidence as a whole, a 50 percent evaluation for PTSD is granted from October 26, 1995, to November 1, 1997.  

B. From November 1, 1997, to November 13, 2001

The evidence supports an initial rating of 50 percent, though no higher, for PTSD for the remaining time period of November 1, 1997, to November 13, 2001, throughout which the Veteran's PTSD was previously evaluated at 30 percent.  As previously, the Board resolves fully any reasonable doubt on the severity of symptoms shown in favor of the claimant.  

As with the prior period, the Board ascertains evidence of "considerable" social and industrial impairment.  Specifically, beginning with a January 1998 treatment record, the Veteran continued to have ongoing depression and sleep issues, as well as tension and conflict in her interpersonal relationships.  A few months later, she described undergoing bouts of rage, guilt and remorse.  Then on VA examination of February 2000, there clinical confirmation of many of these symptoms, with reference to periods of intense sadness, periods of low energy, recurrent intrusive thoughts, chronic impulsive behavior, periods of intense anger, and dysphoric mood.  

Meanwhile, there was continued initial indication of frequent job-switching, though by 1998 it can be said that there was clearly some temporary improvement, given her taking paralegal classes and ultimately having a somewhat stable period of employment in this capacity (if only for one-year stints at a time).  While this positive development was significant, given the attendant social and mood related impairment the Veteran experienced during this time frame, the Board finds the evidence supports the assignment of 50 percent evaluation for "considerable" impairment.

The evidence does not support a rating greater than 50 percent, as symptoms did not result in "severe" impairment, under the former rating criteria, particularly given her capacity still for formulating relationships and interacting with other individuals when warranted, as well as favorable occupational adjustment during this time period (even if her then husband's contribution to this adjustment through offering her stable employment, as the Veteran herself has brought to the Board's attention, may have been a factor).  Nor did she generally evince those symptoms characteristic of a 70 percent rating for her service-connected psychiatric disorder under the revised, post-November 7, 1996 rating criteria.  

Thus, a 50 percent rating, but no more, for PTSD is substantiated from November 1, 1997, to November 13, 2001.

C. Extraschedular Consideration and Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's PTSD presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are comprehensive, and she does not manifest nor describe symptomatology outside of these criteria.  The rating schedule is premised upon an evaluation based on occupational and/or social impairment (both under the former and revised criteria), and the symtomatology reflected by the record and discussed in detail above occupational or social impairment outside of this ambit.  Thus, the Board cannot conclude that her condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is issuing a partial grant of the claims for increased rating for PTSD, raising the assigned evaluation throughout to the level of             50 percent.  This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of           service-connected disability during the pendency of the claim under review.        The preponderance of the evidence substantiates this outcome, and to the extent any greater level of compensation is sought, under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Earlier Effective Date for a TDIU

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general rule with regards to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(1) (2013).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period immediately preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims, already cited above in detail, apply to a TDIU claim as well.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, she may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established she is indeed unemployable on account of her service-connected disabilities.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes her situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or her advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

The currently assigned effective date for a TDIU is November 14, 2001, and the Veteran is seeking an earlier effective date of October 26, 1995 (also the original effective date of service connection for PTSD).  

Based on the above-referenced grant of a 50 percent disability rating for PTSD retroactive to October 26, 1995, the Veteran now meets the preliminary schedular criteria for a TDIU from that date onwards, given that with the rating of PTSD at 50 percent, and attendant rating of bilateral varicose veins at 30 percent (also from October 26, 1995), she now has a combined schedular rating as of October 26, 1995 of 70 percent.  Therefore, she meets the initial schedular criteria.  See 38 C.F.R. § 4.16(a).                    

The question now turns to whether the Veteran was rendered incapable of securing and maintaining substantially gainful employment as the consequence of service-connected disability.  Here, as with previous claims, the Board is mindful of its duty to apply the benefit-of-the-doubt doctrine, under 38 C.F.R. § 4.3.  Also pertinent is addressing that whereas she was at times employed, it is averred that she had no more than "marginal" employment, a fact which the July 2013 Joint Motion directs the Board to duly consider.  It is this very point upon which with further review, the Board will ultimately resolve reasonable doubt in the Veteran's favor. 

Viewing the evidence in accordance with how the Veteran and her representative have requested, there is sufficient indication of marginal employment throughout.  The Board recognizes that based on Social Security Administration (SSA) reported wage records since 1995, the Veteran almost always annually had incomes below a minimum threshold that would qualify as "substantially gainful" employment.     She also very frequently transitioned between jobs, associated with interpersonal conflict and adjustment difficulties, presumably and claimed to be related to her service-connected disability.  

During what on its face appears to be the most stable period of employment, as a paralegal for about one year, the Veteran has alleged to the contrary that she only retained this occupation because it involved working for her then-husband, she frequently required days off for stress relief and relaxation, and she ultimately had to leave again due to stress and interpersonal conflicts.                  

Since the Board has no reason to question this testimony, it will presume the manifestation of marginal employment during this time period as well.  Therefore, while it cannot be doubted that fortunately the Veteran was capable of occupational activity, it still did not amount to consistent, productive, and substantially gainful employment, and moreover would appear to have a connection with her service-connected psychiatric impairment.  Consequently, a TDIU from October 26, 1995 is awarded.  










	(CONTINUED ON NEXT PAGE)







ORDER

An initial rating of 50 percent, but not greater, for PTSD from October 26, 1995, to November 13, 2001, is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

An effective date of October 26, 1995, for the award of a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.  




      ____________________________                     __________________________
                 L. HOWELL					THOMAS J. DANNAHER
     Veterans Law Judge				     Veterans Law Judge
      Board of Veterans' Appeals			Board of Veterans' Appeals




____________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


